DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims priority from provisional application 62/967570 filed 01/29/2020. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Arguments
3.	Applicant’s arguments, see pages 7-9, filed 06/21/2022, with respect to claims 1, 12 and 19 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 12 and 19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Jia et al., (US-20180107379-A1, hereinafter as, Jia). Sleeman et al., (US-20190302926-A1, hereinafter as, Sleeman). 
 
In regards to claim 1, Jia discloses a sensor pattern for capacitive sensing (fig.1, touch sensor pattern for capacitive sensing), the sensor pattern (fig.1, touch sensor pattern) comprising: a first electrode (TX, fig.1, para 0046), wherein the first electrode comprises a strip extending in a vertical direction across the sensor pattern (fig.1, TX is a strip shape electrode which extends in the column direction across the sensor pattern, para 0046); a plurality of second electrodes capacitively coupled to the first electrode (fig.1, RX electrodes, para 0046, are capacitively coupled to TX as they form mutual capacitor(s)), the plurality of second electrodes comprising a first subset and a second subset (RXs electrodes comprise a first subset and a second subset arranged to the left and right side of TX electrode, fig.1), wherein the first subset of the plurality of second electrodes is arranged in a first column, the first column extending in a vertical direction (RX first column, fig.1 in column direction), wherein the second subset of the plurality of second electrodes is arranged in a second column, the second column extending in the vertical direction (RX second column, fig.1, in column direction), and wherein the first subset and the second subset of the plurality of electrodes are disposed adjacent to the first electrode on opposing sides of the first electrode (RX electrodes columns on the left and right of TX, fig.1). 
However, Jia fails to disclose “a guard layer disposed between the first electrode and the plurality of second electrodes, wherein the first electrode and the plurality of second electrodes are disposed on a first layer of the two stacked capacitive sensing layers and the guard layer is disposed on a second layer of the two stacked capacitive sensing layers.” 
In regards to claim 12, Jia discloses an input device, comprising: a display substrate (para 0023, there is provided a touch control display device including any one of the above touch panels); a stack of display layers (para 0056,  the display device may include a mobile phone, a notebook computer, a tablet computer, a display, a digital photo frame, a navigator, an identity identifying apparatus or any one of products or components that have a display function. Such display devices inherently has display layers such as TFT substrate and a color film substrate, para 0022) comprising a plurality of display pixels of a display screen (para 0040, the display layers comprise pixels that are charged); at least one capacitive sensing layer disposed on the display substrate (touch panel para 0023, is disposed on the display substrate of the display device), the at least one capacitive sensing layer (fig.1, touch sensor pattern for capacitive sensing) comprising a sensor pattern (fig.1, touch sensor pattern), the sensor pattern (fig.1, touch sensor pattern) comprising: a first electrode (TX, fig.1, para 0046), wherein the first electrode comprises a strip extending in a vertical direction across the sensor pattern (fig.1, TX is a strip shape electrode which extends in the column direction across the sensor pattern, para 0046); a plurality of second electrodes capacitively coupled to the first electrode (fig.1, RX electrodes, para 0046, are capacitively coupled to TX as they form mutual capacitor(s)), the plurality of second electrodes comprising a first subset and a second subset (RXs electrodes comprise a first subset and a second subset arranged to the left and right side of TX electrode, fig.1), wherein the first subset of the plurality of second electrodes is arranged in a first column, the first column extending in a vertical direction (RX first column, fig.1 in column direction), wherein the second subset of the plurality of second electrodes is arranged in a second column, the second column extending in the vertical direction (RX second column, fig.1, in column direction), and wherein the first subset and the second subset of the plurality of electrodes are disposed adjacent to the first electrode on opposing sides of the first electrode (RX electrodes columns on the left and right of TX, fig.1).
Jia does not disclose “a guard layer disposed between the first electrode and the plurality of second electrodes, wherein the guard layer is disposed on a second layer separate from the at least one capacitive sensing layer on which the first electrode and the plurality of second electrodes are disposed.” 

In regards to claim 19, Sleeman discloses a sensor pattern for capacitive sensing, the sensor pattern (fig.7B, para 0084, a two-electrode layer capacitive touch screen ) comprising: a first capacitive sensing layer comprising at least one electrode shaped according to a first pattern (layer comprising drive electrodes 60 shaped with a first pattern as shown, fig.7B); a second capacitive sensing layer disposed in a first direction on the first capacitive sensing layer (layer comprising sense electrodes 62 disposed on the drive electrodes layer, fig.7B, para 0112 in a horizontal direction), the second capacitive sensing layer comprising at least one electrode shaped according to a second pattern (sense electrode pattern having the shape as shown), substantially similar to the first pattern (which are “substantially similar” to that of the drive electrode pattern, fig.7B), wherein the second pattern has a translational offset relative to the first pattern in a second direction, perpendicular to the first direction (para 0041, the sense electrodes cross the drive electrodes at a plurality of intersections offset from each other by the thickness of the substrate i.e. in the vertical direction perpendicular to the horizontal direction, fig.7B). 
 Suleman does not disclose “a guard layer disposed between the at least one electrode shaped according to the first pattern and the at least one electrode shaped according to second pattern, wherein the guard layer is disposed on a second layer of the two stacked capacitive sensing layers.” 
Accordingly, the independent claims 1, 12 and 19 are allowed. The dependent claims 4-6, 8-11 are also allowed based on their dependencies from the independent claim 1. The dependent claims 15-17 are also allowed based on their dependencies from the independent claim 12. The dependent claim 20 is also allowed based on its dependency from the independent claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627